[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: MOTION FOR CONTEMPT, (#110)
Before the court can issue a finding of contempt, there must be sworn testimony by the defendant. The transcript provided by counsel with respect to the October 7, 1991 hearing before Judge Ryan, gave the plaintiff 30 days to obtain the services of an attorney.
It is ordered that the defendant shall reclaim his Motion for Contempt with notice to the plaintiff by certified mail, personal service or subpoena. The defendant shall thereafter appear in court at the hearing and give testimony as to the question of contempt and appropriate orders thereon.
COPPETO, J. CT Page 9758